Citation Nr: 1131871	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for numbness of the feet, to include as secondary to service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2008 and August 2010, of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The appellant submitted notices of disagreement in April 2009 [numbness of the feet] and August 2010 [bilateral hearing loss and tinnitus], and timely perfected his appeals in June 2010 and February 2011, respectively.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Following a thorough review of the appellant's VA claims file, the Board has determined that additional evidentiary development is required prior to adjudication of the appellant's claims.  Specifically, on both his June 2010 and February 2011 VA Forms 9 [Substantive Appeal forms], the appellant indicated that he wished to testify before the Board prior to the adjudication of his claims.  As such, his claims are remanded to the AMC/RO to contact the appellant to determine which type of Board hearing he desires, and to schedule the appropriate hearing.

Accordingly, the case is REMANDED for the following action:

These claims are remanded to the AMC/RO to contact the appellant to determine whether he wishes to have a Travel Board hearing or a Board video conference hearing.  Thereafter, the appellant should be scheduled for a Board hearing accordingly.  After the hearing has been held, or if the appellant fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


